       Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 1 of 11
                                                                                                                              h


                                                                                                        3/13/2019 4:13 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  EnvelopeNo.31920876
                               2019-1863~4 / Court . 2/ O                                          By: Miaeda Hutchinson
                                                                                                Filed: 3/13/2019 4:13 PM

                                       NO.

      FRANCES MITCHELL,                              § IN THE DISTRICT COURT
                                                     §
        PlCti17l7ff                                  §
                                                     §
      V.                                             §           JUDICIAL DISTRICT
                                                     §
      SAFECO INSURANCE COMPANY                       §
      OF INDIANA,                                    §
        Defendal7t                                   § HARRIS COUNTY, TEXAS


                                 PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, FRANCES MITCHELL (herein "Plaintiff'), who files this, its Original Petition,

against SAFECO INSURANCE COMPANY OF INDIANA (herein "Defendant") and for cause of action

would respectfully show the court as follows:

                                                     I.

                                Preliminary Information and Definitions

   1. Insured:                   FRANCES MITCHELL (herein "Plaintiff')

       Policy Number:            OY7039763 (herein "Policy")

       Claim Number:             2/17/2017 (herein "Claim" or "Claim Nuinber")

       Date of Loss:             179127946010 (herein "Date of Loss")

       Insured Property:         1712 DREXEL DR, KATY, TX 77493

                                 (herein "Property" or "Insured Property")

       Insurer:                  SAFECO INSURANCE COMPANY OF INDIANA (herein "Defendant")

                                 Defendant's attorney for service is:

                                 CORPORTION SERVICE COMPANY

                                 211 EAST 7T" STREET, SUITE 620, AUSTIN, TX 78701-3218


                                                   Exhibit
                                                  EXHIBIT
                                                  _________
                                                      A
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 2 of 11




                                                     II.

                                         Discovery Control Plan

2. Plaintiff intends for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil

   Procedure.

                                                    M.

                                   Recguest for Expedited Trial Date

3: Plaintiff requests that the set the case for a trial date that is within 90 days after the discovery period in

    Rule 190.2(b)(1) ends.

                                                    IV.

                                                  Parties

4. Plaintiff is an individual who resides in Texas.

5. Defendant is a"Foreign" company registered to engage in the business of insurance in the State of

    Texas. This Defendant may be served with process by in person or certified mail, return receipt

    requested, by serving: (1) the president, an active vice president, secretary, or attorney in fact at the

    home office or principal place of business of the company; or (2) leaving a copy of the process at the

    home office or principal business office of the company during regular busiiiess hours.

                                                     V.

                                               Jurisdiction

6. The court has jurisdiction over the cause of action because the amount in controversy is within the

    jurisdictional limits of the court and Plaintiff seeks monetary relief less than $100,000 or less,

    including damages or any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.

    Specifically, Plaintiff seeks damages less than $75,000.00 and will not accept any more than

    $75,000.00 at this time.
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 3 of 11




7. The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in

   the State of Texas and the cause of action arises out of Defendant's business activities in the State of

   Texas.

                                                   VI.

                                                 Venue

8. Venue is proper in HARRIS County, Texas because the insured property is situated in HARRIS

   County, Texas and/or the contract was signed in HARRIS County, Texas. TEX. CIV. PRAC. & REM.

   CODE. § 15.032



                                                  Facts

9. Plaintiff was the owner of the Policy issued by Defendant.

10. Plaintiff owns the insured property.

11. Defendant sold the policy, insuring the property that is the subject of this lawsuit to Plaintiff.

12. The Plaintiff suffered a significant loss with respect to the property at issue and may have suffered

   additional living expenses.

13. Plaintiff submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents

   of the home.

14. Defendant assigned a Claim Number to Plaintiff s claim.

15. Defendant failed to properly adjust the claim and summarily improperly paid the claim with obvious

    knowledge and evidence of serious cosmetic and structural damage.

16. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy

    provided coverage for losses such as those suffered by Plaintiff.

17. The person hired by Defendant to prepare an estimate on Plaintiff's property appeared to be an

    advocate for Defendant as he/she advocated for a minimal sum of damages Plaintiff sustained.
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 4 of 11




18. Furthennore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of

   the type and scope of loss, have very little or no hands on experience with construction, and was not

   qualified to prepare the underlying estimate for damages Plaintiff suffered.

19. As Defendant briefly inspected Plaintiff's home, it created a scope of damages that was significantly

   less than the amount of damages Plaintiff suffered.

20. Defendant has created this environment of hiring poorly trained adjustei-s so as to create estimates that

   are substantially less than what its insured's have actually suffered.

21. Therefore Defendant failed to properly adjust both claims and summarily improperly paid the claims

   with obvious knowledge and evidence of serious cosmetic and structural damage — hoping that

   Plaintiff would lack the knowledge of the amount of damage she actually suffered.

22. As Plaintiff strongly disagrees with the lowball scope of loss that Defendant's advocate prepared,

   Plaintiff has invoked appraisal.

23. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff.

24. From and after tlie time Plaintiffs claims were presented to Defendant, the liability of Defendant to pay

   the full claims in accordance with the terms of the policy was reasonably clear.

25. However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever on

    which a reasonable insurance company would liave relied on to deny the full payment.

26. As a result of Defendant's acts and omissions, Plaintiff was forced to retain the attorney who is

    representing Plaintiff in this cause of action.

27. Plaintiffs experience is not an isolated case.

28. The acts and omissions Defendant committed in this case, or similar acts and omission, occur with

    such frequency that they constitute a general business practice of Defendant with regard to handling

    these types of claims.

29. Defendant's entire process is unfairly designed to reach favorable outcomes for the company at the
    Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 5 of 11




    expense of the policyholders.

30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and

    appraisal process in an effort to underpay or deny the claim.

31. Furthermore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy

    benefits to which do not exist in the policy.

32. For example, Defendant routinely requires that Plaintiff prove that a dispute exists as to the claimed

    benefits — even though Plaintiff has sent demand letters, invoked appraisal, and filed this lawsuit to

    force the appraisal process.

33. Plaintiff anticipates tliat Defendant will require or attempt to require that Plaintiff sign a uiiilateral

    release of claims against Defendant in order for Defendant to pay any appraisal award when the policy

   for insurance benefits doesn't require that.

34. Specifically, Plaintiff anticipates that Defendant will recluire a unilateral release of claims against

   Defendant before issuing payment as a result ofthe appraisal process.

35. This behavior is strictly forbidden under Texas Insurance Code 541.060.

36. The above actions from Defendant show that it has no intent preform on the contract when

    performance is due — namely, to pay policy benefits after an insured has suffered a covered loss.

37. This lawsuit is not about the crnzormt of loss. Indeed, it is about Defendant's refiisal to participate in the

    appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the

    appraisal process.

38. Plaintiff reserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit to

    enforce its rights of appraisal.

                                                    vIII.

                                            Causes of Action:

                                                COUNT 1:
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 6 of 11




                                         Breach of Contract

1. Plaintiff and Defendant have entered into a contract for insurance benefits.

2. One of the conditions in tlie policy is appraisa.l.

3. Plaintiff has timely invoked appraisal yet Defendant refuses to paiticipate.

4. After numerous demands, Defendant has forced Plaintiff to file a lawsuit to make Defendant

   participate in appraisal.

5. Plaintiff seeks an order forcing Defendant to participate in appraisal.

6. Plaintiff seeks the actual damages she/he has suffered in forcing Defendant to participate in

   appraisal.

7. The purpose of appraisal is to determine the amount of an insured loss. Appraisal is a reinedy

   available under the applicable policy to determine the amount of loss when the pa.rties disagree.

   Plaintiff has invoked the appraisal clause of the policy. Plaintiff seeks Defendant to abide by its

   own policy provision and aslcs the Court to order the parties to participate in appraisal.

                                         Appraisal I2emand

8. As set forth above, Plaintiff and Defendant do not agree on the amount of Plaintiff's losses. Therefore,

   Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy's

   appraisal clause referenced above.

                     Once Invoked Appraisal is Mandatory and Enforceable

9. Texas courts specifically enforce the appraisal clause in property insuraiice policies and this Court has

   the authority to order the parties to participate in compliance with this policy condition. .Stcrte Parm v.

   Johnson, 290 S.W.3d 886 (Tex. 2009); Irl re Allstate Co7mtyMtrt. Ihis. C'o., 85 S.W.3d 193, 196 (Tex.

   2002). Since 1888, when the Texas Supreme Court decided Scottish Urrioii & Ncrtioiral I».s. Co. v.

   C'lancy, Texas courts have regularly and consistently enforced appraisal clauses by ordering the

    parties to comply. See CIQ77c){ 8 S.W. 63 (Tex. 1888); In r-e Allstate, 85 S.W.3d at 196.
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 7 of 11




10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge

   every reasonable presumption to sustain them. See, e.g., Fr•anco i,. Slai'017ic Mrr1. Fire Ins. Ass 71, 154

   S.W.3d 777, 786 (Tex. App.—Houston [14°' Dist.] 2004, no pet.).

   Once invoked, appraisal is mandatory.

11. A party who refuses to engage in the process is subject to judicial compulsion. Because the amount of

   loss must be determined in every property damage case, "appraisals should generally go forward

   without preemptive intervention by the courts." Joh17,501i, 290 S.W.3d at 894. Therefore, a court faced

   with a motion to compel appraisal lacks any discretion to deny it, assuming the party has timely

   invoked the process and otherwise complied with the policy. Irr re Allslale C'otnily Marl. Ins. Co., 85

   S.W.3d 193 (Tex. 2002) (orig. proceeding). JohiMorr, 290 S.W.3d at 888 ("While trial courts have

   some discretion as to the timing of an appraisal, they have no discretion to ignore a valid appraisal

   clause entirely."); Vcrnguai-d Under►vridei-s Irts. Co. v. Smilli, 999 S.W.2d 448, 449 (Tex.

   App.—Amarillo 1999, no pet.) (mandamus will issue against a failure to order an appraisal in the

   proper circumstances). An appraisal clause binds the parties to have the extent or amount of the loss

   determined in a particular way. Johnson, 290 S.W.3d at 895.

12. The appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either

   party.   See, e.g., Slcrrldcn•d Fir-e Iras. C'o.   >>.   Frcrinicrn, 514 S.W.2d 343, 344-46 (Tex. Civ.

   App.—Houston [14th Dist] 1974, no writ) (holding that an insured can enforce the appraisal pi-ovision

   against an unwilling insurer); Lccas v. Stale Fcrr•in Mrrl. Ibls. Co., 2000 WL 1125287, at *4-5 (Tex.

   App.—Houston [14th Dist] 2000, pet. denied) (liolding the trial court has power to appoint an umpire

   when the parties' appointed appraisers fail to do so).

13. In Allslcrle, the Texas Supreme Court explained that denying appraisal vitiates the insurer's ability to

   defend against a breach of contract claim because appraisal goes to the lieart of such a claim. Allslale,

   85 S.W.3d at 196. Accordingly, the Allsicrte Court granted mandamus relief when the trial court
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 8 of 11




   denied a motion to compel appraisal, finding that the denial constituted an abuse of discretion and tha.t

   the insurer lacked an adequate remedy by appeal.

14. The appraisal clause is a condition precedent to coverage for damages under property insurance

   policies. State Farrrr n. Johnsai, 290 S.W.3d 886, 894 (Tex. 2009) ("... appraisal is intended to take

   place before suit is tiled; [the Texas Supreme Court] and others have held that it is a condition

   precedent to suit."). The Policy contains provisions that specifically condition coverage actions on

   compliance by the insured with policy conditions such as the appraisal clause.

15. Pursuant to the appraisal clause and the suit againstus clause, compliance with the appraisal process is

   a condition precedent to coverage and to the validity of Plaintiff s suit against Defendant. Either party

   can invoke appraisal. Both parties are bound by that invocation. Whether appraisal begiiis before or

   during litigation, the lawsuit must be abated.         Woodwcrrd v. Libei-dy Mi.rt. hns•. Co., No. 3:09-

   CV-0228-G, 2010 WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance

   contract properly invokes the contract's appraisal clause ... a court should exercise its discretion to stay

   the suit pending completion of the appraisal." NZoochw)arcl, 2010 WL 1186323 at *3; see also In re

   Slai,onicMact. Fire Ins. Ass'n, 308 S.W.3d 556,565 (Tex. App.—Houston [14th Dist.] 2010, no pet.)

   ("[a] remedy to enforce a condition precedent in its policy is abatement of the case"); see also Uititecl

    Neurology, P A ti~ Hartf'or•d Lloyd's Ins. Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8,

    2012) (abating case while the appraisal goes forward); Rice ti~ Certairr Zhulen.tr•iters at Lloycls, Civ. A.

   No. H-10-4660, 2011 WL 240421 (S.D. Tex. Jan. 21, 2011) (abating case until appraisal process is

    complete). There is no legal, contractual or case law support for an attempt to avoid the appraisal

    process.

16. If either party fails to comply with the appraisal clause, Plaintiff cannot recover under the Policy.

    Further, because the respective appraisal clauses are binding upon the respective parties, there can be

    no breach of contract action for failure to pay amounts in excess of the award. Scottish Ilrlioll &
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 9 of 11




   Ncrtio»al Ins. Co. v. C:la»cy, 8 S.W. 630, 632 (Tex. 1888); Wcrterhill Cos. Ltd. r. Grecrt American

   Assiu•ance Co., 2006 WL 696577, slip op. at *2 (S.D. Tex. March 16, 2006); Broivnloiv i'. Uliited

   States Antoniobile Ass'n, 2005 WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshecrrs

   ~ State Farni Lloyds, 155 S.W.3d 340, 344 (Tex. App.—Corpus Christi 2004, pet. denied);
   ►

   Pro>>idence Lloyds h1s. C:o. >>. Caystal City Irrdep. Sch. 1)ist., 877 S.W.2d 872, 878 (Tex. App.—San

   Antonio 1994, no writ).

17. The combination of the appraisal clause and the "suit against us" clause entitles either party to

   abatement of the insured's action until the completion of the appraisal. Vcrngucn'd Uf7delw171ers Ills.

   Co. >>. Sniith, 999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet) (the appraisal and no action

   clauses of the policy are unambiguous and enforceable, and the insureds could not sue before they

   complied with the appraisal clause).

18. The Policy provides a specific mechanism for resolution of disputes about the amount of loss. That

   mechanism is appraisal, and it is binding on all parties. As discussed by the courts in Wcrterhill,

   Broivizlow, and Breshecrrs•, sztpra, if Defendant complies with the appraisal award, there can be no

   breach of contract, making Plaintiff's suit unnecessary. Therefore, abatement of any further

   proceedings in this lawsuit pending completion of the appraisal process promotes judicial efficiency.

   See Slcn'onic, 308 S.W.3d at 565; see olso Butler v I'rop. ct- Ccrs. Itis. Co. of Ilcirlford, Civ. A. No

   H-10-361.3., 20.11 WL 21.74965 (S.D. Tex. June 3, 2011) (holding that abatement of tlie case peridirig

   appraisal is appropriate and "in the interest of the efticient and inexpensive administratioti of justice").

                                                  IX.

                                     DAMAGES AND PRAYER

19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that

   Defendant be cited to appear and answer and that on a final trial on the merits, Plaintiff recover from

   Defendant the following:
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 10 of 11




       a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in

           appraisal;

       b. Actual damages and benefit of the bargain from Defendant's refusal to pay proper policy

           benefits;

       c. Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in

            appraisal; and

        d. A court order requiring Defendant to participate in appraisal

                                                    X.

                   RESERVATION OF RIGHTS TO APPRAISAL PROCESS

20. Plaintiff has invoked appraisal prior to filing this lawsuit.

21. Furthermore, by filing this Petition Plaintiff again invokes appraisal and renews its requests for

    appraisal as further needed and maintains its rights to the appraisal process.

22. .Plaintiff specifically reserve any rights to change, supplenient, amend, and add or reniove disputed

    items to present to the Appraisal Panel as these items are discovered during the appraisal process.

23. In the event the appraisers are unable to select an umpire during the time period allotted, Defendant is

    formally given notice that Plaintiff intends to ask this Court to select an i0ependent umpire.

24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights

    because this lawsuit is not relating the crmount of loss.

25. More specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to

    avoid participation in the appraisal process.

26. Plaintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for

    having this Court compel the appraisal process.

                                                    XI.

                       PLAINTIFF MAKES 194 REOUESTS TO DEFENDANT
   Case 4:19-cv-01527 Document 1-1 Filed on 04/25/19 in TXSD Page 11 of 11




27. Plaintiff makes 194.2 requests to Defendant.

28. In addition to the content subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all

    documents, electronic information, and tangible items that the Defendant has in its possession,

    custody, or control and may use to support Defendant's claims or defenses.



                                                   Respectfully Submitted,


                                                   DICK LAW FIRM, PLLC




                                                   Eric B. Dick, LL.M.
                                                   TBN: 24064316
                                                   FIN:1082959
                                                   Dick Law Firm, PLLC
                                                   3701 Brookwoods Drive
                                                   Houston, Texas 77092
                                                   (832) 207-2007 Office
                                                   www.dicklawfirm.com
                                                   eric@dicklawfirm.com
                                                   ATTORNEY FOR PLAINTIFF
